783 N.W.2d 101 (2010)
Dujuan LIGONS, Personal Representative of the Estate of Edris Ligons, Plaintiff-Appellant,
v.
CRITTENTON HOSPITAL, a/k/a Crittenton Hospital Medical Center, David Bruce Bauer, M.D., and Rochester Emergency Group, P.C., Defendants-Appellees.
Docket No. 139978. COA No. 278622.
Supreme Court of Michigan.
June 18, 2010.

Order
On order of the Court, the application for leave to appeal the August 18, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties *102 shall include among the issues to be briefed: (1) whether the plaintiff may amend his affidavits of merit in light of Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009), and/or MCL 600.2301, and (2) whether the recent amendment of MCR 2.118 applies to the plaintiffs affidavits of merit.
The Michigan Association for Justice and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
CORRIGAN, J. (dissenting in part).
I would not grant leave with regard to question "(2) whether the recent amendment of MCR 2.118 applies to the plaintiffs affidavits of merit." This question was expressly resolved by this Court's February 16, 2010 order amending MCR 2.118. The order specified that the amendment was "effective May 1, 2010." 485 Mich. ccxvi (2010). Clearly the amendment cannot apply here; it took effect not only long after plaintiff filed his affidavits of merit, but after the Court of Appeals issued its opinion and, indeed, even after plaintiff filed his application in this Court. Accordingly, we waste time and resourcesof the parties, of organizations filing briefs amicus curiae, and of this Courtby directing the parties to address whether the amended version of MCR 2.118 should apply in this case.